                             Case 2:19-cr-01715-RB Document 9 Filed 07/12/19 Page 1 of 1
                                      UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF OKLAHOMA
      UNITED STATES OF AMERICA                                        )
                                                                      )
                                                                      )
        VS.                                                           )
                                                                      )        Case Number:__________________
                                                                                            M-19-333-STE
                                                                      )
                                                                      )
                                                                      )
                                                                      )      Charging District:_________________________________
                                                                                                District of New Mexico
      JAMES CHRISTOPHER BENVIE
                                                                      )
      Defendant                                                       )             Charging District's Case Number:_________________
                                                                                                                     CR-19-1715-RB


                                           COMMITMENT TO ANOTHER DISTRICT



                     The defendant has been ordered to appear in the: ___________________________________________________.
                                                                       District of New Mexico

             The defendant may need an interpreter for this language:___________________________________.

                     The defendant:        will retain an attorney.
                                           is requesting court-appointed counsel.
                     The defendant remains in custody after the initial appearance.



                      IT IS ORDERED: The United States Marshal must transport the defendant, together with a copy of this order,
             to the charging district and deliver the defendant to the United States Marshal for that district, or to another officer
             authorized to receive the defendant. The Marshal or officer in the charging district should immediately notify the United
             States Attorney and the Clerk of Court for that district of the defendant’s arrival so that further proceedings may be
             promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.




  Friday, July 12, 2019                                                   _______________________________________
  Date                                                                    SHON T. ERWIN
                                                                          UNITED STATES MAGISTRATE JUDGE




SR-01-2016
